Exhibit 10.17

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

FIRST AMENDMENT TO

NATIONAL PRODUCT SUPPLY GOVERNANCE AGREEMENT

 

This First Amendment to National Product Supply Governance Agreement (this
“Amendment”) is adopted and effective as of October 26, 2018 (the “Effective
Date”) by The Coca‑Cola Company, a Delaware corporation acting by and through
its Coca-Cola North America Division, and each of the other members of the
Coca‑Cola National Product Supply Group (the “NPSG”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed thereto
in that certain National Product Supply Governance Agreement (the “National
Product Supply Governance Agreement”), by and among the members of the NPSG,
including those party by joinder.

 

WHEREAS, the National Product Supply Governance Agreement includes certain
National Product Supply System governance processes and principles set forth in
Schedule 1 attached thereto (the “Charter”); and

 

WHEREAS, the members of the NPSG desire to amend the National Product Supply
Governance Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of these promises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:

 

1.The National Product Supply Governance Agreement is hereby amended by deleting
the provision of the Charter entitled “Creation of New NPS Legal Entity” and
replacing it with the following:

 

Creation of

New NPS

Legal Entity

The Board may separately decide, at a future date (but no sooner than January 1,
2018), to form a separate legal entity to carry out the functions performed by
NPSG. [***]. The details regarding this entity, including its legal structure,
finances, governance, etc., will be agreed by the Board at the time of the
formation of the separate entity.

 




[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

2.The National Product Supply Governance Agreement is hereby further amended by
deleting items (6) and (7) of the provision of the Charter entitled “Voting;
Extraordinary Matters” and replacing item (6) with the following:

 

(6) [***].

 

3.The National Product Supply Governance Agreement is hereby further amended by
adding the following new provision to the Charter immediately following the
provision of the Charter entitled “Confidentiality”:

 

Charter Amendments

This Charter may only be amended or modified by a written instrument, signed by
each member of the NPSG that has a right to designate a member of the Board,
that states that it is an amendment or modification and refers specifically to
the provisions of this Charter to be so amended or modified.

 

4.The National Product Supply Governance Agreement is hereby further amended by
replacing, in Attachment 1 to the Charter, the reference to [***].

 

5.Other than as expressly amended by this Amendment, the National Product Supply
Governance Agreement will continue in effect in accordance with its terms.

 

6.This Amendment shall be governed by and construed in accordance with the laws
of the State of Georgia, without regard to principles of conflict of laws.

 

7.This Amendment may be signed in counterparts, which together shall constitute
one agreement.

 

 

[Signature Pages Follow]




 

2

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, constituting each of the members of the
NPSG, have caused this Amendment to be executed by their duly authorized
representatives as of the date first written above.

 

 

THE COCA-COLA COMPANY

 

By and Through Its Coca‑Cola North America Division

 

 

 

 

 

By:

 

/s/ Darin S. Rice

 

Name:

 

Darin S. Rice

 

Title:

 

Vice President, Franchise Operations and

Bottler Capability

 

 

 

 

 

 

 

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

 

 

 

By:

 

/s/ David M. Katz

 

Name:

 

David M. Katz

 

Title:

 

Executive Vice President

 

 

 

 

 

 

 

 

 

COCA-COLA BOTTLING COMPANY UNITED, INC.

 

 

 

 

 

By:

 

/s/ Stanley C. Ellington

 

Name:

 

Stanley C. Ellington

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

SWIRE PACIFIC HOLDINGS INC. D/B/A SWIRE COCA‑COLA, USA

 

 

 

 

 

By:

 

/s/ Jeff Edwards

 

Name:

 

Jeff Edwards

 

Title:

 

Vice President

 

[Signatures Continue on the Following Page]






Signature Page to First Amendment to National Product Supply Governance
Agreement

 

--------------------------------------------------------------------------------

 

 

COCA‑COLA BEVERAGES FLORIDA, LLC

 

 

 

 

 

By:

 

/s/ Deborah Pond

 

Name:

 

Deborah Pond

 

Title:

 

Senior Vice President, General Counsel

 

 

 

 

 

 

 

 

 

GREAT LAKES COCA-COLA DISTRIBUTION, L.L.C.

 

 

 

 

 

By:

 

/s/ Jeff Laschen

 

Name:

 

Jeff Laschen

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MIDWEST REGIONAL PRODUCT SUPPLY GROUP

 

 

 

 

 

By:

 

Heartland Coca‑Cola Bottling Company

 

Its:

 

Chairman

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ray Reddrick

 

Name:

 

Ray Reddrick

 

Title:

 

Vice President, Supply Chain

 

 

 

 

 

 

 

 

 

COCA‑COLA SOUTHWEST BEVERAGES LLC

 

 

 

 

 

By:

 

/s/ Stacy Green

 

Name:

 

Stacy Green

 

Title:

 

Vice President, Supply Chain

 

[Signatures Continue on the Following Page]






Signature Page to First Amendment to National Product Supply Governance
Agreement

 

--------------------------------------------------------------------------------

 

 

NORTHEAST REGIONAL PRODUCT SUPPLY GROUP

 

 

 

 

 

By:

 

Liberty Coca‑Cola Beverages LLC

 

Its:

 

Chairman

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Sweeney

 

Name:

 

John Sweeney

 

Title:

 

Vice President, Supply Chain

 

Signature Page to First Amendment to National Product Supply Governance
Agreement

 